Citation Nr: 0022681	
Decision Date: 08/28/00    Archive Date: 09/01/00

DOCKET NO.  94-29 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1. Entitlement to an increased disability evaluation for 
schizophrenia, currently evaluated as 70 percent 
disabling.

2. Entitlement to a total disability evaluation for 
compensation purposes based upon individual 
unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The appellant served on active duty from December 1970 to 
February 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision dated in May 1993, by the 
Newark, New Jersey, Department of Veterans Affairs (VA) 
Regional Office (RO).

In May 1998, a hearing was held before the undersigned, who 
is the Board Member making this decision and who was 
designated by the Chairman to conduct that hearing pursuant 
to 38 U.S.C.A. § 7107(c) (West Supp. 1999).


REMAND

Initially, the Board notes that the appellant's claims to an 
increased disability evaluation for schizophrenia and for a 
total disability evaluation for compensation purposes based 
upon individual unemployability are well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  Specifically, his 
assertions regarding an increase in severity of his 
psychiatric disability and its impact on his employability 
are deemed sufficient to render the claims plausible.  See 
e.g. Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992) 
(where a veteran asserted that his condition had worsened 
since the last time his claim for an increased disability 
evaluation for a service-connected disorder had been 
considered by VA, he established a well grounded claim for an 
increased rating).

Review of the claims folder reveals that additional evidence 
has been received into the record since the issuance of the 
last Supplemental Statement of the Case (SSOC) in March 1998.  
Specifically, records from the Social Security Administration 
(SSA) regarding the appellant's disability determination were 
received by the RO in July 1999.  Pursuant to 38 C.F.R. 
§§ 19.37, 20.1304(c), this evidence must be referred to the 
RO for review and preparation of a SSOC unless this 
procedural right is waived by the appellant or his 
representative.  The record does not reflect that either the 
appellant or his representative has waived the right to a 
SSOC.  Since a disability determination regarding the 
appellant's employability is relevant to his claim for a 
total disability evaluation for compensation purposes based 
upon individual unemployability, this case must be returned 
to the RO to allow for consideration of the above evidence 
and the issuance of a SSOC.

The Board further notes that the appellant has not been 
examined by VA for compensation purposes for approximately 
three years.  In view of the length of time which has passed 
since that examination and the appellant's contentions 
regarding an increase in the severity of his psychiatric 
disability, the Board believes that an updated evaluation 
would be helpful regarding the current nature and severity of 
the appellant's psychiatric disorder.  In addition, the Board 
finds that a social and industrial survey is necessary to 
adequately address the appellant's contentions regarding his 
psychiatric disability and its impact upon his employability 
in light of his education and occupational experience.

Finally, during his hearing in May 1998, the appellant 
indicated that there might be additional treatment records 
available that have not been associated with the claims 
folder.  These records were noted to include vocational 
rehabilitation reports; however, it is unclear if VA or SSA 
provided these services.

In order to ensure due process in this case and in an effort 
to assist the appellant in the development of his claim, this 
case is REMANDED for the following action:

1.  The RO should request the appellant 
with the assistance of his representative, 
to identify dates, locations and names of 
all government, including SSA and/or 
private health care providers and/or 
facilities where he has been treated for 
his psychiatric disability from 1997 to 
the present time.  The RO should make 
arrangements to obtain all medical records 
from all the sources reported by the 
appellant.  The Board is particularly 
interested in the records of the reported 
vocational rehabilitation referred to at 
the hearing in May 1998.  Any VA 
Vocational Rehabilitation folder should be 
associated with the claims file.  If 
private medical treatment is reported and 
those records are not obtained the 
appellant and his representative should be 
informed and afforded an opportunity to 
obtain the records.  Efforts to obtain any 
records that are not already on file 
should be documented and any evidence 
received in response to this request 
should be associated with the claims 
folder.

2.   A VA social and industrial survey 
should be conducted.  Family members, any 
former coworkers, members of the 
community and the appellant should be 
interviewed.  The purpose of this survey 
is to obtain information upon which to 
assess the impact of the appellant's 
service-connected schizophrenia on his 
ability to secure or follow a 
substantially gainful occupation.

3.  Subsequently, the RO should schedule 
the appellant for a VA psychiatric 
examination.  The entire claims folder 
and a copy of this remand must be 
furnished to the psychiatrist and it 
should be thoroughly reviewed in 
connection with the examination.  All 
appropriate diagnostic testing deemed 
necessary by the physician to render 
clinically-supported diagnoses and 
assessments of functioning/employability 
should be administered.  In this regard, 
the appellant's psychiatric disorder 
should be evaluated for the specific 
purpose of assessing the relative degree 
of social and industrial impairment, in 
light of his recorded medical and 
vocational history.  Further, the 
examiner is requested to provide a GAF 
score consistent with the criteria in the 
DSM-IV. The examiner is also requested to 
identify the frequency and severity of 
all psychiatric symptoms, as well as to 
enumerate them as set out in the various 
categories contemplated by the applicable 
Diagnostic Code.  If positive symptoms 
from more than one of the rating 
categories are identified, the examiner 
is requested to identify the predominant 
symptoms based on consideration of the 
entire contemporary record and to provide 
an opinion as to the level of 
occupational and social impairment that 
most appropriately reflects the 
appellant's overall symptomatology and 
level of disability. Particularly, an 
opinion addressing the relative degree of 
industrial impairment resulting from the 
psychiatric disorder should be provided.  
Specifically, the examiner should 
describe what types of employment 
activities would be limited due solely to 
the appellant's service-connected 
psychiatric disorder.  A comprehensive 
report containing complete rationale for 
all opinions expressed must be provided 
and associated with the claims folder. 

4.  The appellant must be given adequate 
notice of the requested examination, and 
he is hereby advised that pursuant to 
38 C.F.R. § 3.655 (1999), when a claimant 
without good cause fails to report for 
examination, the claim will be denied.  
If the appellant fails to report for the 
requested examination, that fact should 
be documented in the claims folder and 
the RO should consider the provisions of 
38 C.F.R. § 3.655 (1999).  A copy of all 
notification letters must be associated 
with the claims folder. 

5.  Subsequently, the RO should review 
the claims folder and ensure that all of 
the foregoing development actions have 
been conducted and completed in full.  
Specific attention is directed to the 
examination report to ensure that it 
complies with the directives of this 
REMAND.  If the report is deficient in 
any manner, it must be returned to the 
physician for corrective action.  38 
C.F.R. § 4.2 (1999);  See also Stegall v. 
West,  11 Vet.App. 268 (1998). 

6.  After completion of the above, the RO 
should adjudicate the appellant's claims 
for an increased disability evaluation 
for schizophrenia and for a total 
disability evaluation for compensation 
purposes based upon individual 
unemployability with consideration given 
to all of the evidence of record, 
including all the additional medical 
evidence obtained pursuant to this 
remand. 

7.  The RO should also consider whether 
the appellant's claim for an increased 
evaluation should be submitted to the 
Under Secretary for Benefits or the 
Director, VA Compensation and Pension 
Service for assignment of an 
extraschedular rating under the 
provisions of 38 C.F.R. § 3.321(b)(1) 
(1999).  

8.  The RO should further consider 
carefully and with heighten mindfulness 
the benefit of the doubt rule.  
38 U.S.C.A. § 5107(b).  If the evidence 
is not in equipoise, the RO should 
explain why.  See Cartwright v. 
Derwinski, 2 Vet. App. 24, 26 (1991). 

9.  The appellant is hereby informed that 
he has the right to submit additional 
evidence and argument on the matters the 
Bord has remanded to the RO. 
Kutscherousky v. West, 12 Vet. App. 369 
(1999). 

If the benefits remain denied, the appellant and his 
representative should be furnished a Supplemental Statement 
of the Case and afforded a reasonable period of time in which 
to respond.  Thereafter, and in accordance with the current 
appellate procedures, the claims folder should be returned to 
the Board for completion of appellate review, if in order.  
The appellant need take no action until otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


